DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 04/18/2022.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention in question is for a gaming device comprising a display which displays a plurality of column of symbol positions and the device comprising a plurality of reel strips corresponding to each of the plurality of columns of symbol positions, each reel strip comprising a first category of symbols and a second category of symbols.  The device further comprising an active position state defining which symbol position of a respective column are currently active and a prize state for each column.  Further displaying symbols in the symbol positions and determining a threshold based on a number of symbol positions and for each of the plurality of columns of symbol positions having the first category of symbols, determine which of the plurality of reel strips to select symbols from for each of the plurality of columns of symbol positions based on the threshold determined to control a probability of activation of a symbol position when the first category of symbols is selected for the symbol position, select symbols from the plurality of reel strips determined for the plurality of columns of symbol positions for display in the plurality of columns of symbol positions.  Further based on upon one or more symbols selected being a first category visually animate each symbol position having a first category as active and the prize state at the first column to incorporate each prize on each symbol position having the first category symbol.  Upon all symbol positions in a column being active visually animate a first award based on the prize state associated with the first column and reinitialize the active position state for each column.  Evaluate the symbols selected for the winning combination and  visually animate incorporating a second award based on the winning combination into the first award.  The closest prior art of record, Halvorson et al. (US Pub. No. 2020/0312094 A1) teaches a gaming system comprising a slot display wherein symbols of a first category cause a first position in a column to become active and based upon all symbols in a column becoming active a certain prize is awarded with the focus being on how many columns are fully active.  However, Halvorson and the other prior art of record lack teaching, making obvious, or anticipating all the features above as a combination of features.  For example Halvorson lacks teaching the threshold random determination in combination with an award associated with a respective column which is awarded based on the column being active with the strip selected based on the threshold determined based on symbol positions.  While individual features are known the combination is a non-obvious modification.
As per 101 examiner recognizes additional animation steps and computer element steps which provide a practical application which overcomes the identified financial obligation exemption.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        6/11/2022